DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstatter (US Pub. 2010/0077661 A1) in view of Donnelly (US Pub. 9,439,370 B2) and Marshall (US Pub. 2017/0303481 A1).
Regarding claim 1, Brandstatter discloses a self-wicking plant growth receptacle, comprising: 
a housing having a base opposite an upper side and a plurality of sidewalls extending therebetween (Pg. 1, [0020]: “A first embodiment of the invention will be described below with reference to FIG. 1 to 6. An insert container 1 for plants can be inserted in a cachepot 2. The cachepot 2 has a cachepot base 3 and a cachepot side wall 4”); 
an upper opening disposed through the upper side providing access to an interior volume of the housing (Fig. 1, insert container 1 has an open top); 
wherein the interior volume is dimensioned to removably receive a fabric grow bag therein (Fig. 2, insert container 1 is capable of receiving a grow bag); 
a wick port disposed through the base in fluid communication with the interior volume (Fig. 2, slot-shaped water through-openings 28); 
a reservoir housing having a lower side and a perimeter sidewall extending therefrom defining a reservoir volume (Fig. 2, water storage space 26); 
wherein the base of the housing is securable to an open upper end of the reservoir housing to define an assembled configuration (Fig. 3, insert container 1 is detachable and securable to cachepot 2); 
a lip disposed about a perimeter of the upper side of the housing (Fig. 1, upper edge 8);
a channel extending through the housing between an inlet disposed through the upper side of the housing and an outlet disposed through the base of the housing (Fig. 2, tube 18); 
wherein the channel is in fluid communication with the reservoir volume and is separate from the interior volume (Fig. 2, tube 18 is separate from the interior 9).
However, Brandstatter does not disclose as taught by Donnelly, the lip includes a plurality of apertures therethrough (Fig. 1, plurality of hanger apertures 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter to include the apertures of Donnelly to all the receptacle to be hung from string or wires.
Brandstatter does not disclose as taught by Marshall, a filter removably secured within the channel (Pg. 7, [0112]: “In accordance with the present disclosure, the outer wall 116 of the container 114 may be configured with an adapter 178 connectable to a variable size nozzle 180 via a thread cap 182 for use with a hose or pump system (FIG. 21). In some embodiments, the variable size nozzle 180 is barbed and is closeable at one end 184 via a plug 186, as illustrated in FIG. 15. The thread cap 182 is configured to have a portable or built in filter 188 (FIG. 12) disposed therein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter to include the filter of Marshall to prevent particulates from entering the reservoir.
Regarding claim 2, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention in addition to as taught by Donnelly, the lip is disposed coplanar with the plurality of sidewalls of the housing (Fig. plurality of hanger apertures 58 are located on the sidewalls of the container).
Regarding claim 3, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention in addition to as taught by Donnelly, the plurality of apertures is disposed along the lip at regular intervals (Fig. 1, three hanger apertures 58 are shown each spaced equally apart from each other).
Regarding claim 18, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention in addition to as taught by Brandstatter, the plurality of sidewalls of the housing are disposed coplanar with the perimeter sidewall of the reservoir housing when in the assembled configuration (Fig. 1, the reservoir and the housing have similar outer wall configurations).
Regarding claim 20, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention in addition to as taught by Brandstatter, the channel is disposed along a corner of the upper side adjacent to the open upper end (Fig. 1, tube 18 is disposed away from the center of the growth receptacle).

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstatter (US Pub. 2010/0077661 A1) in view of Donnelly (US Pub. 9,439,370 B2) and Marshall (US Pub. 2017/0303481 A1), and further in view of Madsen (EP 2,255,613 A1).
Regarding claim 4, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention except for as taught by Madsen, a reservoir support structure disposed within the reservoir volume, wherein the reservoir support structure comprises a central member (Fig. 1, central part 3) and a plurality of fins extending between the central member and the perimeter sidewalls of the reservoir housing (Fig. 1, four legs 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter as modified by Donnelly and Marshall to include the base and fins of Madsen to better elevate the housing above the reservoir.
Regarding claim 5, Brandstatter as modified by Donnelly, Marshall, and Madsen discloses the claimed invention in addition to as taught by Brandstatter, the wick port is coaxially aligned with the central member of the reservoir support structure when the housing is disposed on the reservoir housing in the assembled configuration (Fig. 2, the wick port is located in the center of the receptacle).
Regarding claim 6, Brandstatter as modified by Donnelly, Marshall, and Madsen discloses the claimed invention in addition to as taught by Madsen, the plurality of fins is removably securable to the central member (Col. 5, lines 5-7: “Embossings 7 are provided on the legs 6 with suitable spacing whereby the work of adjusting the leg length is considerably facilitated”).
Regarding claim 8, Brandstatter as modified by Donnelly, Marshall, and Madsen discloses the claimed invention in addition to as taught by Madsen, a plurality of slots is disposed through the central member of the reservoir support structure (Fig. 1, legs 6 are inserted into slots on central part 3).
Regarding claim 9, Brandstatter as modified by Donnelly, Marshall, and Madsen discloses the claimed invention in addition to as taught by Madsen, a plurality of slots is disposed through each fin of the plurality of fins (Fig. 1, embossing 7).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstatter (US Pub. 2010/0077661 A1) in view of Donnelly (US Pub. 9,439,370 B2) and Marshall (US Pub. 2017/0303481 A1), and further in view of Stewart (US Pub. 9,241,452 B2).
Regarding claim 11, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention except for as taught by Stewart, an overflow port disposed through the perimeter sidewall of the reservoir housing (Col. 7, lines 26-34: “To prevent oversaturation of the soil medium during rainy periods, an overflow port (not shown) may be added in the upper portion 120 of the primary reservoir pot 112, which would be situated near the elevation of the base 128 of the primary grow pot 114.A plug (not shown) for the overflow port may also be added if the user desired the water level to go above the level of the overflow port”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter as modified by Donnelly and Marshall to include the overflow port of Stewart to prevent oversaturation of the soil.
Regarding claim 12, Brandstatter as modified by Donnelly, Marshall, and Stewart discloses the claimed invention in addition to as taught by Stewart, the overflow port is disposed along an upper edge of the perimeter sidewall, such that the overflow port is aligned with a portion of the grow bag extending through the wick port (Col. 7, lines 26-34: “To prevent oversaturation of the soil medium during rainy periods, an overflow port (not shown) may be added in the upper portion 120 of the primary reservoir pot 112, which would be situated near the elevation of the base 128 of the primary grow pot 114.A plug (not shown) for the overflow port may also be added if the user desired the water level to go above the level of the overflow port”).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstatter (US Pub. 2010/0077661 A1) in view of Donnelly (US Pub. 9,439,370 B2) and Marshall (US Pub. 2017/0303481 A1), and further in view of Jawarski (US Pub. 2015/0033625 A1).
Regarding claim 13, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention except for as taught by Jawarski, the grow bag comprises a liquid permeable fabric material configured to wick liquid through an entirety thereof (Abstract, lines 1-2: “The sub-irrigated planter includes a basin; a removable basin lid, a removable wick and a fabric potting bag”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter as modified by Donnelly and Marshall to include the grow bag of Jawarski to allow for easy removal of plants from the receptacle.
Regarding claim 14, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention except for as taught by Jawarski, the grow bag further comprises a cup extending from a lower end thereof, wherein the cup is removably securable through the wick port (Fig. 4, circular wick seat 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter as modified by Donnelly and Marshall to include the grow bag and cup of Jawarski to allow for better water intake.
Regarding claim 15, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention except for as taught by Jawarski, a grow bag insert removably securable within the grow bag, wherein the grow bag insert comprises a planar body having a projection extending from a lower surface of the planar body, wherein the projection distends a lower end of the grow bag to secure through the wick port (Fig. 4, circular wick seat 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter as modified by Donnelly and Marshall to include the grow bag and insert of Jawarski to allow for better water intake.
Regarding claim 16, Brandstatter as modified by Donnelly, Marshall, and Jawarski discloses the claimed invention in addition to as taught by Jawarski, the grow bag insert comprises a mesh, such that the grow bag insert is liquid permeable (Pg. 1, [0001], lines 14-17: “In addition, the air permeable properties of the potting bag fabric promotes root oxygenation and helps reduce the growth of fungus and other harmful microorganisms on the bag sidewalls”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brandstatter (US Pub. 2010/0077661 A1) in view of Donnelly (US Pub. 9,439,370 B2) and Marshall (US Pub. 2017/0303481 A1), and further in view of Allen (US Pub. 2018/0064043 A1).
Regarding claim 17, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention except for as taught by Allen, a pair of handles on an upper end of the grow bag (Fig. 1, handles 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter as modified by Donnelly and Marshall to include the handles on the grow bag of Allen for easier carrying.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brandstatter (US Pub. 2010/0077661 A1) in view of Donnelly (US Pub. 9,439,370 B2) and Marshall (US Pub. 2017/0303481 A1), and further in view of Furrow (US Pub. 9,352,901 B2).
Regarding claim 19, Brandstatter as modified by Donnelly and Marshall discloses the claimed invention except for as taught by Furrow, a lower portion of the interior volume about the wick port comprises a mesh (Col. 3, line 66 – Col.4, line 6: “FIG. 10 illustrates an optional micro-screen mesh or filter 58 that in some embodiments may be positioned within the cavity 34 near the bottom edge 18 thereof. In these embodiments, the mesh 58 functions to provide additional filtering from below to prevent any objects 30 from entering the cavity 34 from near the bottom portion 22 of the drinking glass 24 such as through the raised portions 26 of the bottom edge 18 of the sieve 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plant growth receptacle of Brandstatter as modified by Donnelly and Marshall to include the mesh of Furrow to prevent particulates from entering the reservoir.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642